Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 03/27/2019. Claims 1, 16 and 21 are independent claims.
Claims 1-21 are allowed.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention.
The cited references include Vasudevan, Hyde and Lerios.
Vasudevan discloses the change data capture system can include support for features such as distributed source such as databases such as Apache Cassandra, Kafka, MongoDB, Oracle NoSQL, or Google Bigtable to address these considerations. A distributed database or a distributed data stream, and preparation of a canonical format output, for use with one or more heterogeneous targets (multiple target types). The ongoing process of synchronizing data between two or more devices and updating changes automatically between them to maintain consistency within systems. Change data capture records insert, update, and delete activity that is applied to a SQL Server table. The change data capture system can include support for features such as distributed source topology-awareness, initial load, deduplication, and recovery. A technical purpose of the systems and methods described herein includes determination and communication of changes performed to data at a distributed data source that includes a large amount of data across a plurality of nodes, to one or more target computer systems. A technical purpose of the systems and methods described herein includes determination and communication of changes performed to data at a distributed data source that includes a large amount of data across a plurality of nodes, to one or more target computer systems, (see Vasudevan: Para. 0025-0035, 0041-0045 and 0267-0270).
Hyde discloses transaction Processing system to the data warehouse and change data capture required for incremental ETL. Network interface subsystem serves as an interface for receiving data from and transmitting data to other systems from computer system.  The method, system, and/or medium may be configured to identify a plurality of data sources comprising a first data source and a second data source of data to be loaded to a data warehouse, the first data source comprising a business intelligence server and the second data source comprising a local table of the computing system. For example, approach the source tables are joined and the data may be shipped to the DI agent and then loaded to a working table before the integration step loads the tables into the target table. A data extraction phase where data is read from the first system, a data cleansing phase, and a data loading phase where data is written to the second system. Agent jobs are typically associated with a change data capture enabled database. Agent is configured to schedule and coordinate a set of integration tasks associated with one or more integration processes stored in work repositories, (see Hyde: Para. 0032-0045, 0058-0065, 0071-0083, 0103-0105 and 0108- 0114).
Lerios discloses user-defined functions are routines that accept parameters, perform an action, such as complex calculation, and return the result of that action as a value. The return value can either be single scalar/table-value/system functions value or a result set. A user-defined function takes zero or more input parameters and returns either a scalar value or a table. The system can detect concurrent changes and operating system to target any data. The present disclosure can include systems, methods, and non-transitory computer readable media configured to receive at least one operation to be performed using (i) first data that is managed by a first computing system and (ii) second data that is managed by a second computing system, the operation being received through an interface provided by the computing system, and wherein the operation is based at least in part on a Structured Query Language (SQL), (see Lerios: Para. 0036, 0076-0083, 0113-0115 and 0129).
The prior art does not disclose or fairly suggest: “the control system being configured to install a first agent of the source computing system for detecting a change in a source table by monitoring and parsing a transaction log; install a second agent for reading a change table; install a third agent of the target computing system for receiving a transmitted change; and dynamically install User-Defined Functions (UDF functions) in the source and target systems in order to control the agents to perform the coordinated actions.” For this reason, claim 1 is allowed. Claim(s) 2-15 are allowed for the same reasons as claim 1.
The prior art does not disclose or fairly suggest: “the method comprising: installing a first agent of the source computing system for detecting a change in a source table by monitoring and parsing a transaction log; installing a second agent for reading a change table; installing a third agent of the target computing system for receiving a transmitted change; and dynamically installing User-Defined Functions (UDF functions) in the source and target systems in order to control the first agent, the second agent, and the third agent to perform the coordinated actions.” For this reason, claim 16 is allowed. Claim(s) 17-20 are allowed for the same reasons as claim 16.
The prior art does not disclose or fairly suggest: “the computer-readable program code configured to install a first agent of the source computing system for detecting a change in the source table by monitoring and parsing a transaction log; install a second agent for reading a change table; install a third agent of the target computing system for receiving a transmitted change; and dynamically install User-Defined Functions (UDF functions) in the source and target systems in order to control the agents to perform the coordinated actions.” For this reason, claim 21 is allowed.
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164